 


109 HRES 1078 EH: Congratulating the St. Louis Cardinals on winning the 2006 World Series.
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1078 
In the House of Representatives, U. S.,

November 15, 2006
 
RESOLUTION 
Congratulating the St. Louis Cardinals on winning the 2006 World Series. 
 
 
Whereas the St. Louis Cardinals won the 102nd World Series on October 27, 2006; 
Whereas this is the 10th World Series title won by the St. Louis Cardinals; 
Whereas Manager Tony La Russa is one of only 2 managers in the history of baseball to win the World Series in both the National League and the American League; 
Whereas the manager and coaching staff have done a remarkable job guiding this team to victory; 
Whereas General Manager Walt Jocketty and owner Fred Hanser have assembled and led a great organization; 
Whereas all 25 players on the playoff squad contributed to the victory, including World Series Most Valuable Player David Eckstein, Gold Glove winners Albert Pujols and Scott Rolen, as well as Chris Carpenter, Randy Flores, Josh Hancock, Tyler Johnson, Josh Kinney, Braden Looper, Anthony Reyes, Jeff Suppan, Brad Thompson, Adam Wainwright, Jeff Weaver, Gary Bennett, Yadier Molina, Ronnie Belliard, Aaron Miles, Chris Duncan, Jim Edmonds, Juan Encarnacion, John Rodriguez, Scott Spiezio, So Taguchi, and Preston Wilson; 
Whereas the sole goal of all 25 players on the playoff squad was winning the World Series, rather than chasing individual glory; 
Whereas these players have been awarded a variety of honors, including the Most Valuable Player Award, the Cy Young Award, the Gold Glove Award, the Silver Slugger Award, the Rookie of the Year Award, and the opportunity to appear in All-Star games; 
Whereas the St. Louis Cardinals have a history of great players, including Bob Gibson, Lou Brock, Ozzie Smith, Curt Flood, Willie McGee, and Stan Musial; 
Whereas St. Louis has a wonderful baseball tradition because Cardinals fans have faithfully supported their team; and 
Whereas the San Diego Padres, the New York Mets, and the Detroit Tigers proved worthy and honorable opponents during the post-season: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the St. Louis Cardinals on winning the 2006 World Series; and 
(2)commends the players, coaches, management, and all other personnel of the St. Louis Cardinals, as well as the fans, on this great victory. 
 
Karen L. HaasClerk.
